DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein movement of the locking mechanism from the first position to the second position…”.  However, claim 6 recites “wherein, in a first position, each arm of the plurality of arms are spaced a first distance from each other, and in a second position, each arm…”, thus implying the “a first position” and “a second position” are in reference to positions of the arms.  It is unclear whether claim 7 intends for “the first position and the second position” to refer to the first and second position of claim 6, or to the first position and second position of the locking mechanism.  Please clarify.
Claims 12 and 17 each recite the limitation "the instrument".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the horizontal direction".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11-13, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ralph et al. (Pat. No. US 6805716 B2).
Regarding claims 1 and 3, Ralph et al. discloses a surgical inserter 800 (figures 8a-8c) comprising: a sleeve 812 defining a longitudinal axis; and a pivoting member 807b moveably engaged with the sleeve adjacent an end of the surgical inserter (figures 8a and 8b), wherein, in a first orientation, the pivoting member 807b has a first angle with respect to the longitudinal axis (figure 8a), in a second orientation, the pivoting member has a second angle with respect to the longitudinal axis (figure 8b), the second angle being less than the first angle (figures 8a and 8b), wherein the pivoting member 807b is engaged with a spring 818 (figure 8a; col. 19, lines 37-50) that biases the pivoting member towards the first orientation (col. 19, lines 37-50).  A first end of the pivoting member 807b is not in contact with the sleeve 812 (figure 8a) and, in the second orientation, the first end of the pivoting member 807b is in contact with the sleeve 812 (figure 8b).  
Regarding claim 1, in an alternate interpretation, Ralph et al. discloses a surgical inserter 700 (figure 7a) comprising: a sleeve 702 defining a longitudinal axis; and a pivoting member 732 moveably engaged with the sleeve 702 adjacent an end of the surgical inserter (figure 7a), wherein, in a first orientation, the pivoting member 732 has a first angle with respect to the longitudinal axis (figure 7a), in a second orientation, the pivoting member 732 has a second angle with respect to the longitudinal axis, the second angle being less than the first angle (when moved toward the sleeve, as disclosed in col. 18, lines 27-41, the pivoting member 732 is in a second orientation which has a second angle that is less than the first angle), wherein the pivoting member 732 is engaged with a spring 734 that biases the pivoting member 732 towards the first orientation (figure 7a; col. 18, lines 27-41).
Regarding claims 11-13, Ralph et al. discloses a surgical inserter 700 comprising: an actuation member 712 movably engaged to a locking mechanism 716, wherein movement of the actuation member 712 from a first position to a second position causes the locking mechanism 716 to move from an unlocked state to a locked state (col. 17, line 66-col. 18, line 10); a connection mechanism 706 configured to engage with an implant (figure 7B), wherein, movement of the locking mechanism 716 from its unlocked state to its locked state is configured to lock the connection mechanism 706 to the implant (figure 7a, col. 17, line 66-col. 18, line 10- pressing actuator 712 toward the body of the inserter pulls locking mechanism upwards, which pulls the connection mechanism up into the body of the inserter to lock the implant thereto), and movement of the locking mechanism 716 from its locked state to its unlocked state is configured to unlock the connection mechanism 706 from the implant (col. 18, lines 27-41); and a sleeve 702 engaged to a pivoting member 732, wherein the pivoting member 732 is engaged to the sleeve 702 via a spring 734 that biases the pivoting member 732 into a first orientation transverse to the sleeve 702 (figure 7a).  The pivoting member 732 is pivotable to a second orientation substantially in line with the instrument (col. 18, lines 27-41; figure 7a- the second orientation would be the depressed orientation where the pivoting member is pushed toward the sleeve).  The pivoting member 732 is movable in a longitudinal direction from a first proximal position in the first orientation to a second more proximal position in the second orientation (figure 7a- pressing the pivoting member 732 toward the sleeve also moves it proximally).  
Regarding claims 16-18, Ralph et al. discloses a surgical inserter 700 comprising: an actuation member 712 movably engaged to a locking mechanism 716, wherein movement of the actuation member 712 from a first position to a second position causes the locking mechanism 716 to move from an unlocked state to a locked state (col. 17, line 66-col. 18, line 10); a connection mechanism 706 configured to engage with an implant (figure 7B), wherein, movement of the locking mechanism 716 from its unlocked state to its locked state is configured to lock the connection mechanism 706 to the implant (figure 7a, col. 17, line 66-col. 18, line 10- pressing actuator 712 toward the body of the inserter pulls locking mechanism upwards, which pulls the connection mechanism up into the body of the inserter to lock the implant thereto), and movement of the locking mechanism 716 from its locked state to its unlocked state is configured to unlock the connection mechanism 706 from the implant (col. 18, lines 27-41); and a sleeve 702 engaged to a pivoting member 732, the pivoting member 732 being rotatable relative to the sleeve from a first orientation in which the pivoting member has a first footprint in the horizontal direction (as in figure 7a) to a second orientation in which the pivoting member 732 has a second footprint in the horizontal direction smaller than the first footprint (when moved toward the body of the inserter), wherein the pivoting member 732 is engaged to the sleeve 702 via a spring 734 that biases the pivoting member 732 into a first orientation transverse to the sleeve 702 (figure 7a).  The pivoting member 732 is pivotable to a second orientation substantially in line with the instrument (col. 18, lines 27-41; figure 7a- the second orientation would be the depressed orientation where the pivoting member is pushed toward the sleeve).  The pivoting member 732 is movable in a longitudinal direction from a first proximal position in the first orientation to a second more proximal position in the second orientation (figure 7a- pressing the pivoting member 732 toward the sleeve also moves it proximally).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralph et al. (Pat. No. US 6805716).
Regarding claims 5-7 and 9, Ralph et al. discloses the claimed invention (see alternate interpretation of claim 1 above), including wherein the inserter 700 comprises a connection member 706 received within the sleeve702, a locking mechanism 716, wherein movement of the locking mechanism 716 from the first position to the second position moves the connection member 706 (col. 17, line 66- col. 18, line 11); further comprising an actuation member 712, wherein movement of the actuation member 712 moves the locking mechanism 716 from the first position to the second position (figure 7a).  However, Ralph et al. fails to disclose wherein the connection mechanism comprises a plurality of arms configured to engage an implant; wherein, in a first position, each arm of the plurality of arms are spaced a first distance from each other, and, in a second position, each arm of the plurality of arms are spaced a second distance from each other, the second distance being less than the first distance; wherein movement of the locking mechanism from the first position to the second position moves each arm of the plurality of arms from the first distance to the second distance.  
However, in the embodiment of figures 8a-8c, Ralph teaches an alternate surgical inserter wherein the connection mechanism 806 comprises a plurality of arms 807a, 807b configured to engage an implant (figures 8a and 8b); wherein, in a first position, each arm of the plurality of arms are spaced a first distance from each other (figure 8a), and, in a second position, each arm of the plurality of arms are spaced a second distance from each other (figure 8b), the second distance being less than the first distance (figure 8b).  The connection mechanism achieves the predictable result of clamping around the body of an implant to secure it to the inserter.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the connection mechanism of the embodiment of figure 7 to be the connection mechanism of the embodiment of figure 8a-8b, wherein the connection mechanism comprises a plurality of arms configured to engage an implant; wherein, in a first position, each arm of the plurality of arms are spaced a first distance from each other, and, in a second position, each arm of the plurality of arms are spaced a second distance from each other, the second distance being less than the first distance, in order to achieve the predictable result of providing a means for connecting an implant to an inserter.  It is noted that, as modified, movement of the locking mechanism from the first position to the second position moves each arm of the plurality of arms from the first distance to the second distance.  

Allowable Subject Matter
Claims 2, 4, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773